Title: From Thomas Jefferson to Joel Barlow, 5 August 1808
From: Jefferson, Thomas
To: Barlow, Joel


                  
                     Dear Sir 
                     
                     Monticello Aug. 5. 08.
                  
                  Your favor of the 1st. inst. came to hand yesterday, and I hasten to assure you of mrs Randolph’s desire as well as my own to see mrs Blackden whom we both well remember & with particular esteem. as the season of your journey will be warm, & the road rather hilly, permit me to advise your selecting for the road the hours from 4. to 9. or 10. A.M. and from 5. to 8. P.M. this will admit you at the end of your morning drive, to breakfast, lie by all the heat of the day, dine, & travel again in the cool of the evening & to make from 30. to 35. miles a day without inconvenience or distress to yourselves or horses, always preferring good stages to long drives. my great experience in travelling, and my wish to render your journey as little disagreeable as possible, must excuse this volunteering of advice. with my respectful salutations to the ladies I proffer the same to yourself with assurances of my great esteem & friendship.
                  
                     Th: Jefferson 
                     
                  
               